Opinion of the Court, by
Ch. J. Boyle.
THIS was a bill filed by the defendant in error against the plaintiff, for the purpose of obtaining the cancelment of a deed of gift executed by the former to the latter, upon the ground of its having been drawn, by mistake, in the form of a deed of gift, instead of a will, as it was intended to be by the defendant in error. The plaintiff in error, being an infant, answered by guardian, denying the alleged mistake in the nature of the instrument, and insisting upon his right to the property under the deed of gift.
On a final hearing, the court below decreed the deed to be cancelled; to reverse which, this writ of error is prosecuted.
There is evidently no principle upon which the decree of the court below can be sustained; for the evidence is wholly insufficient to prove that there was a mistake in the nature of the instrument, and it is perfectly clear that a voluntary deed, though void as to creditors and purchasers, is valid as between the donor and donee.
Decree reversed and bill dismissed.